 

 

Case 2:18-cr-00249-RS|\/| Document 1-1 Filed 10/17/18 Page 1 of 1

DEFENDANT STATUS SHEET
(One for each defendant)
\ I. CASE STATUS
Name of Defendant: Trung Tran
Has defendant had initial appearance in this case? |:| Yes No

MJ CR

II. CUSTODIAL STATUS
If defendant had initial appeaiance, please check one of the following:
|:| Continue Conditions of Release
|:| Ccntinue Detention

m Temporary Detention, a detention hearing has been scheduled for

III. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
':| Summons to be Issued for Appearance on
Defendant’s Address:
|:l Letter to Defense Counsel for Appearance on

Defense Attcrney’s Name and address:

The estimated trial time is 7 days.
(Revised March 2018)

